DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5-6, 13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some surfactant chemicals, does not reasonably provide enablement for non-specified surfactant chemical.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The applicants previously amended the claims to recite that “particles are formed in the cleaning solution”.

It is noted that the original disclosure recites only `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` as a surfactant chemical.
The specification merely states: “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical. Unlike this, if the surfactant chemical contains a surfactant and is mixed with pure water, various kinds of chemicals that form particles may be provided.”
The specification neither identify the chemical, which is referenced as `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.`, nor provides what other chemicals can be used.
The claims are of a very broad scope. The claims do not specify what is referenced as “a surfactant chemical”.
The specification does not provide any working example. The specification merely states that “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical.” However, no working example with either the referenced chemical or any other chemical is provided.
The invention is in the field of the chemistry of solutions and surfactants, which has low predictability.
The specification does not provide any guidance with respect to the other surfactant chemicals that can be used. There is no guidance regarding the chemicals that form particles that can be used.

An ordinary artisan would have to perform a waste amount of undue experimentation to determine the other chemicals. 
An ordinary artisan would not be able to use the invention without performing huge amount of undue experimentation to use the invention based on the content of the disclosure. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,066,606).
 Lu et al teach a method for preparing and testing cleaning solutions.
The method comprises mixing a surfactant with water at temperatures below 30 degree C to obtain a solution of the surfactant and to determine the cloud point of the surfactant.
The mixing is conducted at a mixing space.

The method also comprises mixing the surfactant and water until the surfactant is dissolved.
The method also comprises mixing water and the surfactant and cooling the solution of the surfactant to temperatures 20 degree C and below to determine the cloud point (forming particles) of the surfactant which is 20 C and below. 
See entire document, especially the disclosure at column 9, lines 25-67.


Lu et al do not specifically exemplify the first temperature is in the range 25-27 C.
However, Lu et al teach mixing at the temperature of below 30C, which includes and encompasses the claimed 25-27C.
It has been hold that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The applicants have not showed any criticality of the range 25-27C.
It has been hold that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 

Lu et al do not specifically exemplify the second temperature in the range 17-19C.
However, Lu et al teach cooling to the temperature 20C and further cooling to the temperature below 20C. Such clearly encompasses the claimed 17-19C.
It is again noted that it has been hold that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 

As to claims 5 and 18:
Lu et al do not teach the time required for dissolution of the surfactant. Lu et al require dissolution of the surfactant.
It would have been obvious to an ordinary artisan at the time the invention was filed to find a time needed for stirring and mixing until the surfactant is completely dissolved to ensure proper dissolution of the surfactant by routine experimentation.
As to claims 6 and 19:
Lu et al do not define the size of the formed particles.
But since Lu et al teach visually observing the formed particles it would have been obvious to conduct heating and/or cooling in the method of Lu et al till the particles would be of the sufficient sized to be clearly seen.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
The applicants allege that the amended claims correspond to the requirements of 35 USC 112.
This is not persuasive for the reasons presented in the rejections above.
The claims are not enabled for the entire scope.

The applicants allege that the disclosure at paragraph [0047] that state that the surfactant may be a chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` satisfies the requirements of 35 USC 112 (a).
This is not persuasive because the claims are not limited to any specific chemical.
Further, the specification merely states: “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical. Unlike this, if the surfactant chemical contains a surfactant and is mixed with pure water, various kinds of chemicals that form particles may be provided.”
The specification neither identify the chemical, which is referenced as `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.`, nor provides what other chemicals can be used.
The claims are of a very broad scope. The claims do not specify what is referenced as “a surfactant chemical”.
The specification does not provide any working example. The specification merely states that “A chemical of `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` is provided as the surfactant chemical.” However, no working example with either the referenced chemical or any other chemical is provided.
The invention is in the field of the chemistry of solutions and surfactants, which has low predictability.

The state of the art does not teach, which other chemicals except for `SAP 1.0` of `Dong-Woo Fine Chemistry Inc.` can be used.
An ordinary artisan would have to perform a waste amount of undue experimentation to determine the other chemicals. 
An ordinary artisan would not be able to use the invention without performing huge amount of undue experimentation to use the invention based on the content of the disclosure. 
Further, a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Thus, while the claims may be enabled for some not specified chemicals, the claims are not enabled for the entire scope of the claims.

With respect to the rejection over Lu et al the applicants allege unexpected results achieved by the claimed invention.
The applicants rely on “supplemental evidence” provided in the Remarks filed 10/08/2021.
The applicants’ arguments are not found persuasive because they rely on two drawings presented in the Remarks.
The referenced drawings are not proper evidence to rebut the rejection.

The data presented by the applicants in their Remarks is not in the form of an oath or declaration under 37 C.F.R. 1.132.
Thereby the applicants’ arguments are not persuasive.
Further, it appears that the referenced “supplemental evidence” is not commensurate in scope with the claims.
The rejection is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711